Citation Nr: 1454201	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to a rating in excess of 10 percent  for service-connected traumatic arthritis of the right ankle.

3.  Entitlement to an increased (compensable) rating for service-connected residuals of fracture of the left tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION


The Veteran served on active duty from October 1965 to October 1967.  

This appeal to the Board of Veterans Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for a left hip disability and continued noncompensable disability ratings for the Veteran's service-connected right ankle and left tibia/fibula disabilities.  

In July 2013, the Board remanded the claims on appeal for additional evidentiary development.  In an August 2013 decision, the RO awarded a higher, 10 percent rating for the right ankle disability, effective September 11, 2008 (the date of the claim for increase).  However, inasmuch as higher ratings are available for the disability, and a veteran is presumed to seek the maximum available benefit for a disability, the appeal for increased rating for the right ankle disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board review of the claims file reveals that finds another remand of these matters is warranted, even though such will, regrettably, further delay an appellate decision. 

As noted in the Introduction, in July 2013, the Board remanded the claims on appeal for additional evidentiary development.  The Board directed that the AOJ schedule the Veteran for a VA examination to obtain a medical opinion that addressed, inter alia, whether the Veteran's left hip disability was caused or aggravated by his service-connected disabilities.  The Board also requested a VA examination to determine the current severity of his right ankle and left tibia/fibula disabilities.

Review of the record reveals the Veteran was afforded a VA examination in August 2013, which evaluated his left leg length discrepancy, left hip disability, and right ankle disability.  After examining the Veteran and reviewing the record, the August 2013 VA examiner opined that the Veteran's left hip disability (diagnosed as degenerative joint disease (DJD) and osteoarthritis) is less likely than not caused or aggravated by his service-connected disabilities, noting (1) the temporal gap of 42 years between the in-service injury and the diagnosis of bilateral hip DJD and osteoarthritis and (2) that arthritis is common in the Veteran's age group.  

While the VA examiner provided an opinion with supporting rationale, the Board finds that the opinion and rationale provided do not adequately address the secondary service connection element of the Veteran's claim.  Indeed, the factors noted by the VA examiner appear to only relate to whether there is a direct, etiological relationship between the left hip disability and the in-service injury, as the factors are based upon the temporal aspect of development of his left hip disability following service.  With the exception of noting that arthritis is common in the Veteran's age group, the rationale provided does not otherwise address the likelihood that his left hip DJD was caused or is aggravated by his service-connected right ankle, left tibia/fibula, and/or left leg length discrepancy disabilities-questions which do not necessarily involve consideration of how long it took the disability to develop following the initial in-service injury that caused the service-connected disabilities.  

In light of the foregoing, the Board concludes that further opinion is needed that adequately addresses whether there exists a secondary relationship between the Veteran's left hip disability and any service-connected disability(ies).   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

With respect to the increased rating claim for the right ankle disability, the August 2013 VA examiner noted stiffness and slight right foot outward angulation and also conducted range of motion testing on the right ankle, noting the Veteran was able to demonstrate dorsiflexion to 10 degrees and plantar flexion to 20 degrees, both with complaints of pain.  However, he also stated the Veteran has ankylosis of the ankle, subastragalar, and tarsal joints, including in plantar flexion less than 30 degrees, in dorsiflexion between zero and 10 degrees, with abduction, adduction, inversion, and eversion deformity, and in poor weight-bearing position.  

It is unclear how the VA examiner determined the Veteran experiences ankylosis in his ankle, subastragalar, and tarsal joints, given that he also noted the Veteran was able to demonstrate movement-albeit, limited-in dorsiflexion and plantar flexion.  In this regard, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  The VA examiner may have determined that the slight outward angulation of the right foot noted on examination was comparable to ankylosis but, without further explanation of these findings, the Board is unable to determine the appropriate disability rating warranted for the service-connected right ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2014).  Therefore, on remand, the AOJ should request that the August 2013 VA examiner provide an addendum opinion regarding the Veteran's right ankle range of motion, to include whether he experiences ankylosis in the right ankle joint.  If ankylosis is found, the VA examiner should also address how the right ankle joint can be ankylosed in plantar flexion, dorsiflexion, and in poor weight-bearing position simultaneously.  See Barr, supra.  

With respect to the increased rating claim for the left tibia/fibula disability, the Board notes that the August 2013 VA examiner noted the Veteran's service-connected left tibia/fibula disability and stated that the left tibia/fibula disability did not cause malunion of the left knee or ankle.  The VA examiner did not, however, perform range of motion studies for the left knee or discuss the functional impairment caused by the left tibia/fibula disability, as specifically requested.  Accordingly, instructions of the July 2013 remand were not substantially complied with in connection with this claim,, further medical findings in this regard are warranted,  thereby necessitating another remand, as well. See Stegall, supra.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of one or more claims-in particular, the claim(s) for increase.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file a copy of any correspondence reference the date and time of the examination(s) (preferably, any notice(s) of examination) sent to him by the pertinent VA medical facility.

While these matters are on remand, the AOJ should also obtain any outstanding VA treatment records dated since May 2013,  as such records may contain information and evidence relevant to the increased rating claims being remanded herein.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, dated since May 2013, , and associate them with the paperless claims file. 

2.  After obtaining all outstanding records (or, if it has been determined that either the records do not exist or that further efforts to obtain them would be futile), request that the August 2013 VA examiner review the entire, electronic claims file (to include a complete copy of this REMAND),  and  provide an addendum to his previous examination report that addresses the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip disability was caused by his service- connected residual right ankle, residual left tibia/fibula, and/or left leg length discrepancy disability(ies); or, if not

b. Whether it is t at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip disability is aggravated by his service-connected residual right ankle, residual left tibia/fibula, and/or left leg length discrepancy disability(ies).  The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After obtaining all outstanding records (or, if it has been determined that either the records do not exist or that further efforts to obtain them would be futile), request that the August 2013 VA examiner review the claims file, including this remand, and provide an addendum to his previous examination report that addresses the Veteran's right ankle range of motion.  

a. The VA examiner should state whether the range of motion findings reported in the August 2013 examination report are accurate.  The VA examiner should also address whether the Veteran, indeed, experiences ankylosis in the right ankle, subastragalar, and/or tarsal joint, given the findings showing movement in dorsiflexion and plantar flexion and the definition of ankylosis noted above.  

b. If the VA examiner finds there is ankylosis in the right ankle joint, he must also address whether such ankylosis is (1) in plantar flexion less than 30 degrees, (2) in plantar flexion between 30 and 40 degrees, (3) in dorsiflexion between zero and 10 degrees, (4) in plantar flexion at more than 40 degrees, (5) in dorsiflexion at more than 10 degrees, or (6) with abduction, adduction, inversion, or eversion deformity.  

c. If the VA examiner finds there is ankylosis in the subastragalar or tarsal joint, the examiner should also address whether such ankylosis is in good or poor weight-bearing position.  

d. If anykylosis is found in plantar flexion, dorsiflexion, and in good/poor weight-bearing position, the examiner must address how the right ankle joint can be ankylosed in plantar flexion, dorsiflexion, and good/poor weight-bearing position simultaneously.

Complete, clearly-stated rationale for the conclusions reached must be provided. provided.

4.  If the August 2013 VA examiner is not available to provide the addendum reports requested regarding the left hip and right ankle disabilities, request that a physician knowledgeable in evaluating musculoskeletal disabilities review the claims file and provide the requested opinions.  If another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination by an appropriate physician.

5.  After obtaining all outstanding records (or, if it has been determined that either the records do not exist or that further efforts to obtain them would be futile), arrange for the Veteran to undergo  VA examination, for evaluation of his service-connected left tibia and fibula disability.  

The entire electronic claims file(to include a complete copy of this REMAND) must be made available to the examiner for review prior to the examination, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left tibia/fibula disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss as a result of the left tibia/fibula disability due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation associated with the left tibia/fibula disability.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any correspondence referencing the date and time of the examination(s) (preferably, any notice(s) of examination) sent to him by the pertinent VA medical facility. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal .

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an  appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

